Me. Justice Dibell delivered the opinion of the court. Wellington Doty sued Eobert Hammond and others before a justice of the peace in forcible detainer for the recovery of the possession of about forty acres of land in Carroll county. Plaintiff had judgment there by default, and defendants appealed to the Circuit Court, where there was a jury trial, and a verdict and a judgment for plaintiff. Defendants appeal to this court. Plaintiff proved his father, Timothy Doty, took possession of the land here in dispute in 1876, and fenced it in on three sides, the waters of Dyson or Sunfish Lake being on the fourth or south side; that Timothy Doty occupied and used it for cutting hay and tillage till his death; that the widow and legal representatives of Timothy Doty thereafter occupied it or leased it to others under the same claim of right; that in 1895 and the subsequent years said widow rented it to plaintiff; that in 1897 the defendants, who occupied the land next west, broke down the fence between the two pieces and seized this land from plaintiff, and took possession of it without any color of right; and plaintiff thereupon brought this suit. Defendants sought to show the land was within the meandered lines of the lake and that no title thereto from the United States could have been obtained by plaintiff. They complain because the court would not admit this proof. Ho question of title was involved. Defendants do not claim to have any right to possession from any source. If plaintiff' and his father before him were squatters, that gave defendants no right to invade their possession and take the land from them. The facts were not controverted, and no verdict except for plaintiff could have been rendered. It is not shown that any rulings of the court were erroneous. After having examined the case thus far we are unable to find in the record any signature to the bill of exceptions (the abstract in that respect containing matter not in the record), nor any assignment of errors. The record therefore presents nothing for our determination. The judgment is affirmed.